UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2013 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 333-177305 FRESH HEALTHY VENDING INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 45-2511250 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 9605 Scranton Road, Suite 801, San Diego, CA 92121 (Address of Principal Executive Offices) 858-210-4200 (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer (Do not check if a smaller reporting company) [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [X] No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Shares of Common Stock, par value $0.001, outstanding as of February 7, 2014: 25,772,986 FRESH HEALTHY VENDING INTERNATIONAL, INC. Quarterly Report on Form 10-Q for the SixMonths Ended December 31, 2013 TABLE OF CONTENTS PART I. – FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 23 Item 4. Controls and Procedures. 23 PART II. – OTHER INFORMATION Item 1. Legal Proceedings. 24 Item 1A. Risk Factors. 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits. 25 Exhibit 31.1 Exhibit 32.1 PART I. – FINANCIAL INFORMATION Item 1. Financial Statements Fresh Healthy Vending International, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) For the three months ended December 31, For the six months ended December 31, Revenues: Vending machine sales, net $ 891,306 $ 2,588,821 $ 2,755,557 $ 4,814,252 Franchise fees 54,000 202,500 131,500 341,000 Company owned machines 41,930 20,326 106,303 35,407 Agency sales (net) and other 28,895 17,443 45,152 32,057 1,016,131 2,829,090 3,038,512 5,222,716 Cost of revenues 518,410 1,226,945 1,453,141 2,258,874 Gross margin 497,721 1,602,145 1,585,371 2,963,842 Operating expenses: Selling, general and administrative 998,660 1,157,211 2,293,195 2,306,576 Operating income (loss) (500,939) 444,934 (707,824) 657,266 Other income (expense): Interest expense - - (1,984) - Accretion of discount on notes payable - - (27,692) - Income (loss) before provision for income taxes (500,939) 444,934 (737,500) 657,266 Provision for income taxes 2,948 3,148 8,367 8,018 Net income (loss) $ (503,887) $ 441,786 $ (745,867) $ 649,248 Earnings (loss) per share (Note 8): Basic $ (0.02) $ (0.03) Weighted average shares - basic 25,311,358 25,232,942 See accompanying notes to condensed consolidated financial statements. 3 Fresh Healthy Vending International, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) December 31, June 30, Assets: Current assets: Cash $ 448,777 $ 252,845 Accounts receivable, net 1,396,988 1,309,307 Deferred costs 394,013 779,878 Inventories 143,321 59,873 Prepaid expenses and other current assets 19,188 14,003 Total current assets 2,402,287 2,415,906 Property and equipment: Cost 358,563 248,824 Less: accumulated depreciation (104,525) (88,909) 254,038 159,915 Deposits 22,088 24,315 Total Assets $ 2,678,413 $ 2,600,136 Liabilities and Stockholders' Deficit: Current liabilities: Accounts payable and accrued liabilities $ 715,364 $ 606,564 Customer advances and deferred revenues 3,853,120 4,070,715 Franchisee refunds due 172,731 271,174 Provision for franchisee rescissions 97,723 345,000 Accrued personnel expenses 29,978 83,934 Notes payable 9,666 222,307 Amounts due to related parties 9,462 42,000 Deferred rent 31,353 37,403 Total current liabilities 4,919,397 5,679,097 Contingencies (Notes 1 and 9) Stockholders' deficit (Notes 2 and 4) Preferred stock; $0.001 par value; 25 million shares authorized; no shares issued and outstanding - - Common stock; $0.001 par value; 100 million shares authorized; 25,346,818 outstanding, none at June 30, 2013 25,346 - Additional paid in capital 1,558,498 - Accumulated deficit (3,824,828) (3,078,961) Total stockholders' deficit (2,240,984) (3,078,961) Total liabilities and stockholders' deficit $ 2,678,413 $ 2,600,136 See accompanying notes to condensed consolidated financial statements. 4 Fresh Healthy Vending International, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) For the six months ended December 31, Cash flows from operating activities: Net (loss) income $ (745,867) $ 649,248 Adjustments to reconcile net (loss) income to net cash flows used in operating activities: Depreciation and amortization 26,185 24,814 Interest accretion on notes payable 27,692 - Stock-based compensation 185,727 - (Gain) loss on disposal of property and equipment 10,044 (41,403) Deferred rent (6,050) (8,991) Changes in operating assets and liabilities: Accounts receivable (87,681) 245,514 Deferred costs 385,865 234,942 Inventories (83,448) (12,306) Prepaid expenses and other assets (5,185) (4,049) Deposits 2,227 - Accounts payable and accrued expenses 113,762 103,538 Customer advances and deferred revenues (217,595) (1,087,020) Accrued personnel expenses (53,956) (2,608) Franchisee refunds and rescission liabilities (345,720) (150,000) Cash used in operating activities (794,000) (48,321) Cash flows from investing activities: Purchases of property and equipment (130,352) (31,836) Proceeds from sale of property and equipment - 78,075 Cash (used in) provided by investing activities (130,352) 46,239 Cash flows from financing activities: Repayment of amounts due to related party (32,538) - Borrowings from related party - 61,725 Proceeds from issuance of stock, net of offering costs 996,034 - Proceeds from issuance of notes payable 191,000 - Repayment of notes payable (34,212) - Member distributions - (40,000) Cash provided by financing activities 1,120,284 21,725 Change in cash 195,932 19,643 Cash, beginning of period 252,845 229,189 Cash, end of period $ 448,777 $ 248,832 Supplemental disclosure of non-cash investing and financing activities: Conversion of notes into stock $ 402,083 $ - Supplemental disclosure of cash flow information: Cash paid for: Income taxes $ 11,790 $ 1,723 Interest $ 902 $ - See accompanying notes to condensed consolidated financial statements. 5 Fresh Healthy Vending International, Inc. and Subsidiaries Notes to Condensed Consolidated Financial Statements 1. Organization and summary of significant accounting policies Fresh Healthy Vending International, Inc. (formerly known as “Green 4 Media, Inc., and referred to herein collectively with its subsidiaries as “we”, the “Company” or “our Company”) operates through its wholly-owned subsidiary, Fresh Healthy Vending LLC, as a franchisor of healthy drinks and snack vending machines that features cashless payment devices and remote monitoring software. Our Company uses in-house location specialists that are responsible for securing locations for the franchisees and has a nationwide product distribution chain. We also operate our own machines. The accompanying condensed consolidated financial statements as of December 31, 2013 and 2012 and for the three and six months ended December 31, 2013 and 2012 include the accounts and operations of Fresh Healthy Vending, LLC (“FHV LLC”) The accompanying condensed consolidated financial statements also include the accounts and operations of Fresh Healthy Vending International, Inc. (“FHV International”) from July 19, 2013 (the date of the acquisition described in Note 2, the “Acquisition”) through December 31, 2013. B asis of a cc o un t i n g The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and with the rules and regulations of the Securities and Exchange Commission (“SEC”) for reporting on Form 10-Q. Accordingly, these statements do not include all of the information and disclosures required by GAAP or SEC rules and regulations for complete financial statements. In the opinion of management, these financial statements reflect all adjustments (consisting solely of normal recurring matters) considered necessary for a fair presentation of the results for the interim periods presented. The result of operations for any interim period are not necessarily indicative of results for the full year. These statements should be read in conjunction with the June 30, 2013 financial statements and footnotes of FHV LLC included in the Current Report filed on Form 8-K on July 25, 2013, as amended on November 1, 2013 and January 24, 2014 and the financial statements and footnotes of our Company included in our Annual Report on Form 10-K filed on September 26, 2013. The condensed consolidated financial statements include the accounts of our wholly-owned subsidiaries after the elimination of intercompany accounts and transactions. Going Concern The accompanying unaudited condensed consolidated financial statements have been prepared assuming that our Company will continue as a going concern, which contemplates the realization of assets and the liquidation of liabilities in the normal course of business. During the six months ended December 31, 2013, our Company incurred a net loss of $745,867. We also had an accumulated deficit of $3,824,828 as of December 31, 2013. As part of the Acquisition (Note 2), our Company raised $996,034, net of costs, from the sale of common stock (see Note 4). At December 31, 2013 we had a cash balance of $448,777. Our current cash position may be insufficient to fund our combined capital expenditures, working capital and other cash requirements through December 31, 2014. These factors, among others, raise substantial doubt about our Company’s ability to continue as a going concern. Management has instituted plans which it hopes will result in the generation of positive cash flows in the future (although there can be no assurance that this will be the result). Included in those plans are changes in terms of franchise agreements, cost cutting measures and the possible raise of additional capital from the sale of our debt or equity securities. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty . Use of estimates The preparation of our Company’s financial statements requires our management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of our financial statements and the reported amounts of revenues, costs and expenses during the reporting period. Actual results could differ significantly from those estimates. 6 Fresh Healthy Vending International, Inc. and Subsidiaries Notes to Condensed Consolidated Financial Statements Significant estimates include our provisions for bad debts and franchisee rescissions and it is at least reasonably possible that a change in the estimates will occur in the near term. Revenue recognition Our primary revenue generating transactions come from the sale of franchises and vending machines to the franchisees. We invoice franchisees in full at the time that we enter into contractual arrangements with them. Payment terms vary but usually a significant portion of the contract’s cash consideration (typically 40%) is due at the time of signing, while remaining amounts outlined under the contract are due upon our locating the site for, delivery and installing of the vending machines. There are no franchise fees charged beyond the initial first year franchise fees. We receive ongoing royalty payments in the form of a percentage of franchisees’ revenues or gross margins on vending machine sales, as the case may be. We recognize revenues and associated costs in connection with franchisees at the time that we have substantially performed or satisfied all material services or conditions relating to the franchise agreement. We consider substantial performance to have occurred when: 1) no remaining obligations remain unfulfilled under the franchise agreement; 2) there is no intent to refund any cash received or to forgive any unpaid amounts due from franchisees; 3) all of the initial services spelled out in the franchise agreement have been performed; and 4) we have met all other material conditions or obligations. Amounts invoiced to franchisees for which we have not met these criteria for revenue recognition along with the related costs incurred therewith are accounted for as customer deposits and deferred revenues and deferred costs, respectively. Revenues and expenses from product sales to franchisees are roughly equivalent and are accounted for on a net basis in the accompanying statements of operations as agency sales, net. We recognize percentage fees as revenue when earned. Advertising fees are recorded as a liability until marketing expenditures are incurred. It is not our policy to allow for returns, discounts or warranties to our franchisees. Under certain circumstances, including as the result of regulatory action, the Company may become obligated to offer our franchisees amounts in rescission to reacquire their existing franchises. Additionally, if the Company is unable to fulfill its obligations under a franchise agreement we may, at our sole discretion, agree to refund or reduce part or all of a franchisees payments or commitments to pay. There are warranties extended by the machine manufacturer, but required repairs to the machines are the responsibility of the franchisees. To the extent the machines remain under warranty, our franchisees transact directly with the manufacturer. A cc o un t s rece iva b le, net Accounts receivable arise primarily from invoices for customer deposits and are carried at their estimated collectible amounts, net of any estimated allowances for doubtful accounts. We grant unsecured credit to our customers deemed credit worthy. Ongoing credit evaluations are performed and potential credit losses estimated by management are charged to operations on a regular basis. At the time any particular accounts receivable are deemed uncollectible, the balance is charged to the allowance for doubtful accounts. Our a llow a n c e f or doubt f ul acc ounts was approximately $40,000 a t December 31, 2013 and June 30, 2013. I n v e n t o ries I nv e nto r ies c onsist s of purchased food and beverages in C omp a ny own e d v e nding m ac hin es a nd vending machines and v e nding m ac hine p ar ts held f or re s a l e and is v a lu e d a t the low e r of c ost or m ar k e t, with c ost d e t er min e d using the a v era g e c ost m e thod. P r o p ert y a n d equ i p m e nt Property and equipment consists primarily of Company owned vending machines, computer and office equipment and software used in our operations. P r op er ty a nd e quipm e nt is carr i e d a t c ost a nd d e p rec i a t e d using the st ra ight
